Citation Nr: 1548216	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder with depression and anxiety, prior to October 23, 2013.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder with depression and anxiety, since October 23, 2013.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to service connection for a genitourinary disorder.


REPRESENTATION

Appellant represented by:	Mary K. Hoefer, Esq.




ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to September 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, July 2012, and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.


REMAND

On his substantive appeal, filed in July 2013, the Veteran requested a videoconference hearing before the Board.  This hearing has not been scheduled and a withdrawal of this request is not found in the record.

Accordingly, the case is remanded for the following action:

Schedule the Veteran for a videoconference hearing before the Board, according to the date of his original request for such a hearing.
 
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

